Citation Nr: 0008560	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  99-22 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied entitlement to service connection 
for renal cell carcinoma, claimed as secondary to herbicide 
exposure.

In December 1999, the veteran submitted additional evidence 
consisting of a private medical opinion regarding the 
etiology of his renal cell carcinoma.  The veteran's 
representative also submitted a statement waiving RO 
consideration of this additional evidence.  Accordingly, the 
evidence has been considered by the Board in this decision.

Finally, the Board notes that this case has been advanced on 
the docket by order of the Deputy Vice Chairman dated March 
28, 2000.  See 38 U.S.C.A. § 7107 (West 1991); 38 C.F.R. 
§ 20.900(c) (1999).



FINDINGS OF FACT

1.  Service personnel records reflect the veteran received 
the Vietnam Service Medal with two Bronze Stars and the 
Republic of Vietnam Citation Medal.

2.  In a September 1999 statement, the veteran's private 
oncologist noted that the veteran had metastatic renal cell 
cancer and opined that it was as likely as not that it could 
be the result of his exposure to herbicides and Agent Orange.



CONCLUSION OF LAW

The claim of entitlement to service connection for renal cell 
cancer is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran's military 
occupational specialty was that of a motor vehicle operator.  
The veteran received numerous citations and awards, including 
the Republic of Vietnam Citation Medal, the National Defense 
Service Medal, and the Vietnam Service Medal with two Bronze 
Stars.  

Service medical records reflect that upon enlistment 
examinations dated in September 1993 and June 1964, the 
veteran's systems were clinically evaluated as normal, with 
the exception of scars and body marks.  A clinical record 
dated in June 1965 reflects the veteran was treated pursuant 
to the malaria prophylaxis program while in a malarial 
epidemic area and for six weeks following departure from such 
area.  Upon separation examination dated in May 1967, the 
veteran's systems were clinically evaluated as normal.  

Private medical records dated from May 1998 to November 1998 
reflect treatment for widespread metastatic renal cell 
cancer.  The records reflect the veteran was undergoing 
irradiation treatments at that time.  

In a September 1999 statement, the veteran's private 
physician opined that it was inconceivable to him that on an 
arbitrary basis renal cell cancer should not be included in 
the list of cancers and non-neoplastic conditions that can be 
caused by herbicides.  He further opined that if those 
diseases were presumed to be associated with exposure to 
certain herbicide agents, it would be grossly unfair and 
unscientific to exclude renal cell cancer.  

In a separate letter also dated in September 1999, the 
veteran's private oncologist opined that it was as likely as 
not that the veteran's renal cell cancer could be a result of 
his exposure to herbicides or Agent Orange.  

Unidentified treatise evidence regarding the use of Agent 
Orange and other herbicides during the Vietnam War is of 
record.  

In a December 1999 statement, the veteran's private physician 
reiterated his disagreement with VA's failure to include 
renal cell cancer in the list of diseases attributable to 
herbicide exposure.  The physician noted that the veteran had 
reported being in areas that showed the effects of defoliants 
and that his military duties involved prolonged exposure to 
that vegetation and environment on numerous occasions.  It 
was also noted that the veteran reported being repeatedly and 
extensively exposed to sticky aerosol sprays that were being 
dispensed as well as being in the fog of those agents.  The 
physician noted that there was no alternative etiology for 
the veteran's renal cell carcinoma and there was no evidence 
of a familial association.  The physician opined that it was 
clear that renal cell cancer could be induced in several 
animal models by exposure to certain chemicals, but it 
remained uncertain which etiologic agents were at play in 
human beings.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, applicable regulations provide that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  Regulations provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  

Analysis

The competent medical evidence of record clearly demonstrates 
that the veteran suffers from renal cell cancer.  However, 
the evidence does not reflect or suggest the presence of any 
of the diseases for which presumptive service connection may 
be granted.  Renal cell cancer is not enumerated as a disease 
presumed to have been incurred by exposure to a herbicide 
agent.  Thus, the veteran's claim of entitlement to service 
connection for renal cell cancer on a presumptive basis is 
not well grounded.  See McCartt v. West, 12 Vet. App. 164, 
168 (1999); Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  

As previously noted, the veteran may nonetheless establish 
entitlement to service connection for renal cell cancer on a 
direct basis.  The record reflects that the veteran's private 
physician has opined that it is as likely as not that this 
veteran's renal cell cancer could be a result of his exposure 
to herbicides or Agent Orange.  In light of this evidence, 
the Board concludes that the veteran's claim of entitlement 
to service connection for renal cell cancer is plausible and 
therefore well grounded.



ORDER

The claim of entitlement to service connection for renal cell 
cancer is well grounded.  To this extent only, the appeal is 
granted.



REMAND

Because the claim of entitlement to service connection for 
renal cell cancer is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board recognizes that the veteran's private physician has 
opined that it is as likely as not the veteran's renal cell 
cancer could be a result of his exposure to herbicides or 
Agent Orange.  However, in the September 1999 letter, the 
physician did not provide a rationale for his opinion.  
Additionally, it does not appear that the physician reviewed 
the veteran's service medical records prior to forming his 
opinion.  Thus, the Board is of the opinion that additional 
development of the record is needed to enable the Board to 
render a final decision.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Accordingly, the case is REMANDED to 
the RO for the following development:

1.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate oncology specialist.  A copy 
of the claims folder and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
renal cell cancer was caused by or is the 
result of his exposure to herbicide 
agents during military service.  The 
examiner should also specifically comment 
upon the September 1999 and December 1999 
statements from the veteran's private 
physician.  

2. If it is not possible for the veteran 
to appear for an examination, the claims 
folder should be referred to a specialist 
in oncology who should be asked to review 
the records and provide an opinion as to 
the cause of the veteran's renal cell 
carcinoma.  The reviewing physician 
should specifically comment on the role 
that herbicide exposure played in the 
development of the veteran's renal 
cancer.  The physician should be told 
that the veteran's exposure to herbicides 
while in Vietnam is to be presumed as a 
matter of law.  The physician should also 
comment on the statements provided by the 
veteran's treating physician, Dr. A. G.
  
3. Following completion of the above, the 
RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and/or opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand.  If not, the RO should implement 
corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for renal cell cancer.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals





 


- 9 -


